Citation Nr: 0907140	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-07 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board notes that the Veteran, on his March 2006 
substantive appeal, requested a hearing before a Veterans Law 
Judge sitting in Washington, D.C., (Central Office hearing).  
A Central Office hearing was scheduled for January 2008; 
however, the Veteran did not report for the hearing.  The 
Veteran was later scheduled for a March 2008 videoconference 
hearing before a Veterans Law Judge; however, he again failed 
to report for the hearing.  Accordingly, the Board will 
proceed as though the hearing request were withdrawn by the 
Veteran.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Hepatitis C has not been shown to be casually or 
etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 5107, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in September 2003.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records, Social Security Administration (SSA) 
records, and private treatment records pertinent to the years 
after service.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the Veteran's service treatment records 
are absent for evidence of hepatitis C or any risk factors 
during service.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement 
of reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Although the Veteran has a current 
diagnosis of hepatitis C, there is no indication of a causal 
connection between this diagnosis and the Veteran's service.  
See Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting 
that the Board has no obligation to obtain a medical opinion 
when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
hepatitis C.  The Veteran contends that because hepatitis C 
was first diagnosed in September 1981, approximately one and 
a half years after his separation from service, that he must 
have contracted the virus during service.  The Board 
acknowledges that private treatment records dated in 
September 1981 provide that the Veteran was status post serum 
Hepatitis and that he currently has hepatitis C.  However, in 
order to establish service connection, there must be 
competent evidence establishing an etiological relationship 
between an injury in service and the current disability.  
After careful consideration, the Board concludes that this 
element is lacking and therefore the Veteran is not entitled 
to service connection for hepatitis C.

The Veteran's service treatment records are negative for 
findings of hepatitis C.  Additionally, the pre and post- 
service medical evidence is negative for an indication that 
the Veteran's hepatitis C is related to his active service.  
Furthermore, the Veteran has given conflicting statements 
regarding risk factors for hepatitis C.  On a May 2004 
hepatitis C questionnaire, the Veteran stated that the only 
high risk behavior for hepatitis C that he engaged in was 
high-risk sexual activity.  When asked if he ever used 
intravenous drugs or intranasal cocaine, he replied "NO."  

Despite his denial of prior drug use, VAMC and private 
treatment records document an extensive history of post 
service heroine and cocaine problems, which included both 
intravenous and intranasal use.  In fact, a November 1999 
private treatment note reports that the Veteran speculated 
that his hepatitis C was from his intravenous drug use.  The 
Veteran's inconsistent reports of prior drug use calls into 
question the truth and veracity of all statements he has made 
concerning his claim.  

Thus, despite having a current diagnosis of hepatitis C, none 
of the medical evidence of record reflects a causal 
connection between the Veteran's active service and his 
hepatitis C.  The Veteran has not identified any particular 
in-service risk factor that he asserts resulted in his 
present hepatitis C.  

Although the Veteran may sincerely believe that his hepatitis 
C was caused by his active service, the Veteran, as a lay 
person, is not competent to testify as to matters of medical 
causation or diagnosis.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that hepatitis C did not manifest 
during service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for hepatitis C.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Therefore, the Board 
concludes that service connection for hepatitis C is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for a psychiatric disorder, to include PTSD.  In a 
September 2003 statement, the Veteran outlined his claimed 
PTSD stressors, to include the suicides of two shipmates, 
harassment from senior shipmates, and being falsely accused 
of marijuana possession during service.  However, it does not 
appear that any efforts were made by the RO to verify the 
Veteran's alleged stressors.  In this regard, although he did 
not provide the names of the two men who committed suicide, 
in an April 2005 statement, he did provide a timeframe for 
the events, stating that these events happened between 
October 1977 and March 1978.  

A denial of service connection for PTSD because of an 
unconfirmed stressor is improper unless the Veteran has 
failed to provide the basic information required to conduct 
research, or the U.S. Army Joint Service Records Research 
Center JSRRC, National Archives and Records Administration 
(NARA), or the Marine Corps, as appropriate, has confirmed 
that the stressor cannot be verified.  If the JSRRC, NARA, or 
the Marine Corps requests a more specific description of the 
stressor in question, the Veteran should immediately be asked 
to provide the necessary information.  See VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, 
Section H, part 32(k) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart ii, Ch. 1, 
Section D, part 15(l) (Sept. 29, 2006).  Therefore, the 
Veteran should be requested to provide any additional details 
necessary to corroborate his claimed stressors, to include 
the names of the two men and specific dates of their alleged 
suicides, and the RO should then attempt to verify this 
claimed in-service stressor with the additional information 
provided.

The Board also observes that the Veteran was afforded a VA 
examination in February 2004, and that the VA examiner stated 
that the Veteran did not meet the DSM-IV criteria for PTSD at 
that time.  However, subsequent VAMC treatment records, dated 
through November 2005, report that the Veteran had a 
diagnosis of PTSD, well-controlled.  Moreover, the Veteran 
has also been diagnosed with various other psychiatric 
disorders, to include bipolar disorder, substance induced 
mood disorder, and intermittent explosive/impulse disorder.  
However, although the Veteran's claim is for a psychiatric 
disorder, to include PTSD, the February 2002 VA examiner only 
provided an opinion with regard to PTSD, and did not provide 
an opinion as to whether any of the Veteran's other 
psychiatric disorders were causally or etiologically related 
to his active service.  In this regard, because VA undertook 
to provide the Veteran with a VA examination, the Board must 
ensure that such an examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of any psychiatric disorder that may be 
present, to include PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify 
the Veteran's alleged stressors.  The 
AMC/RO should follow the proper stressor 
verification procedures outlined in the VA 
Adjudication Manual, to include contacting 
the JSRRC with the information provided by 
the Veteran.  A search of ship logs should 
be consulted if deemed necessary.  If the 
AMC/RO is unable to verify any alleged 
stressors, the AMC/RO must request 
confirmation of its negative findings from 
the JSRRC before denying service 
connection.

Specifically, the AMC/RO should attempt to 
verify the alleged suicides of two 
shipmates between October 1977 and March 
1978.  Negative replies to this request 
should be noted in writing and associated 
with the claims folder.

2.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record as 
having occurred.  If no stressor has been 
verified, the RO should so state in its 
report.  

3. After a detailed stressor report has 
been issued, the Veteran's claims file, to 
include the detailed stressor report, 
should be referred to an appropriate VA 
examiner.  All studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should determine the nature and 
extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) that support that 
diagnosis.  The examiner should then 
provide a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any other diagnosed 
psychiatric disorders are the result of 
the Veteran's active service, as opposed 
to being due to some other factor or 
factors.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


